Citation Nr: 1727996	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  09-22 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability (originally claimed as a back disability). 

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for an orthopedic disability of the bilateral upper extremity (BUE) (originally claimed as degenerative joint disease (DJD) of the BUE), to include as secondary to the service-connected low back disability. 

4.  Entitlement to service connection for an orthopedic disability of the bilateral lower extremity (BLE) (originally claimed as DJD of the BLE), to include as secondary to the service-connected low back disability. 

5.  Entitlement to service connection for peripheral neuropathy (PN) of the BLE, to include as secondary to Agent Orange (AO) exposure and service-connected low back disability. 

6.  Entitlement to service connection for removal of an osteophyte on the right metatarsophalangeal joint of the hallux (originally claimed as a ganglion cyst of the right foot). 

7.  Entitlement to service connection for a disability manifested by sleep disturbance, to include sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to October 1966.  He served in the Republic of Vietnam (RVN) from August 7, 1965 to October 11, 1966. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal, in part, from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO, in part, denied service connection for a back disability; DJD of the BUE and BLE; ganglion cyst of the right foot; bilateral hearing loss disability; and peripheral neuropathy of the BLE, to include as due to Agent Orange exposure.  The Veteran appealed these determinations not the Board. 

This appeal also stems from an October 2009 rating action.  By that rating action, the RO denied service connection for sleep apnea, to include as secondary to the service-connected PTSD.  The Veteran appealed this determination to the Board. 

The Board notes that the Veteran initially filed a claim for service connection for a "back" disability.  During VA and private examinations throughout the appeal, the Veteran has maintained that he has a low back disability as a result of having lifted heavy equipment as a heavy equipment operator during military service.   (See October 2008 report, prepared by King's Daughters Clinic and May 2013 VA spine examination report and opinion).  Thus, the Board has characterized the claim to more accurately reflect the Veteran's contentions as reflected on the title page. 

Regarding issues numbered three (3) through five (5) on the title page, the Board has expanded these claims to encompass all orthopedic disabilities of the BLE and BUE.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). In addition, during a May 2009 informal hearing conference before a Decision Review Officer (DRO), the Veteran maintained that he had injured his BUE and BLE at the same time when he injured his back during service.  In view of his statements before the DRO, the Board has expanded the claims for service connection for orthopedic disabilities of the BUE and BLE, to include as secondary  to a low back disability, to more accurately reflect the record and the Veteran's contentions.  The Board notes that all possible theories of entitlement raised by the record must be considered.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  

Concerning the claim for service connection for removal of an osteophyte on the right metatarsophalangeal joint of the hallux (originally claimed as a ganglion cyst of the right foot), by the appealed November 2007 rating action, the RO denied service connection, in part, for a ganglion cyst of the right foot.  The RO determined that there was no evidence that the Veteran's excision of an osteophyte on the right metatarsophalangeal joint of the hallux in May 2005 had been incurred in, or was related to, his period of military service.  In an unappealed May 2012 rating decision, the RO denied service connection for an orthopedic bilateral foot disorder, to include bone spurs and foot collapse.  In Velez v. Shinseki, 23 Vet. App. 199 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the focus of the Board's consideration as to whether a claim was one to reopen should be on "whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' . . . or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  In Velez, the Court found separate claims involved overlapping symptoms and that the factual basis for the claim was the same, distinguishing the scenarios presented in the cases of Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) in which the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims.  Id.   

Under the circumstances, it is the Board's conclusion that while the Veteran's claim for service connection for removal of an osteophyte on the right metatarsophalangeal joint of the hallux (originally claimed as a ganglion cyst of the right foot), involves some "overlapping symptoms" with the subsequent claim for an orthopedic bilateral foot disability, it is a separate claim for a distinct skin disability of the right foot that includes the symptoms of having an osteophyte removed from the right foot, as opposed to an orthopedic disorder of the right foot.  Accordingly, the Board finds it is a single claim for service connection for the  removal of an osteophyte on the right metatarsophalangeal joint of the hallux (originally claimed as a ganglion cyst of the right foot), that will be reviewed de novo in in the instant appeal.  Thus, the Board has characterized the claim accordingly.

In addition, following issuance of a January 2017 Supplemental Statement of the Case (SSOC), additional pertinent evidence was received by the Agency of Original Jurisdiction (AOJ) that included updated VA treatment records.  In a June 2017 statement to the Board, the Veteran's representative waived initial RO consideration of this evidence.  Thus, a remand, to have the AOJ issue an updated SSOC that addresses this evidence is not required.  38 C.F.R. §§ 19.31, 20.1304 (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for orthopedic disabilities of the BUE and BLE disabilities and peripheral neuropathy of the BLE, each to include as secondary to the low back disability and AO exposure (PN of the BLE); entitlement to service connection for removal of an osteophyte on the right metatarsophalangeal joint of the hallux (originally claimed as a ganglion cyst of the right foot); and entitlement to service connection for a disability manifested by sleep disturbance, to include sleep apnea, to include as secondary PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's low back disability, diagnosed as multilevel degenerative disc disease with facet arthropathy and lumbar spinal stenosis, is related to his duties as a heavy equipment operator during military service. 

2.  The Veteran was exposed to acoustic trauma as a result of his duties as a heavy equipment operator during military service. 

3.  The record contains competent medical and lay evidence indicating that the Veteran has a bilateral hearing loss disability according to VA standards, which is causally related to his in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, diagnosed as multilevel degenerative disc disease with facet arthropathy and lumbar spinal stenosis have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  A bilateral hearing loss disability was incurred in active military service and service connection for this disability is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In the decision below, the Board is granting, in full, the claims for service connection for a low back disability, diagnosed as multilevel degenerative disc disease with facet arthropathy and lumbar spinal stenosis, and bilateral hearing loss disability.  Therefore, no further discussion regarding VCAA notice or assistance duties is required with respect to these claims at this time.

II. Merits Analysis

The Veteran seeks service connection for low back and bilateral hearing loss disabilities.  After a brief discussion of the laws and regulations governing service connection, the Board will analyze each claim separately.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, to include sensorineural hearing loss, are presumed to have been incurred in service if they manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 3.309.  As the Veteran has been found to have degenerative disc disease of the lumbar spine and sensorineural hearing loss, the theory of presumptive service connection is applicable to the claims for service connection for these disabilities. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, such as arthritis and organic diseases of the nervous system, to include sensorineural hearing loss, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has been found to have degenerative disc disease of the lumbar spine and sensorineural hearing loss, the theory of continuity of symptomatology is applicable to the claims for service connection for these disabilities.  Id. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d).

a) Low Back Disability

The Veteran generally contends he developed a low back disability during active service due to duties, such as moving, driving and jumping from construction equipment, that were associated with his military occupational specialty as a heavy equipment operator.   Notably, he maintains that on one occasion, he was thrown against the frame of his "scraper" and into his seat after a truck pulled in front of him and caused him to stop abruptly.  (See October 2008 report, prepared by King's Daughters Hospital, May 2009 Informal Conference Report, and May 2013 VA spine examination report).  

Initially, the Board finds that the Veteran has a current diagnosis of a low back disability, namely multilevel degenerative disc disease with facet arthropathy and lumbar stenosis.  (See October 2008 report, prepared by King's Daughters Hospital and May 2013 VA spine examination report).  Thus, Shedden element number one (1), evidence of a current disability, has been met.  

Turning to Shedden element number two (2), evidence of in-service disease or injury, the Veteran's service treatment records are wholly devoid of any subjective complaints or clinical findings referable to the low back.  Notably, an October 1966 service separation examination report reflects that the Veteran's spine was evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had recurrent back pain.  This is, however, wholly consistent with the Veteran's statements and testimony before a DRO in May 2009 that he did not seek any treatment for the claimed disabilities on appeal, to include his low back during military service.  Notwithstanding the foregoing, the Veteran's DD 214 reflects that his military occupational specialty (MOS) was a construction equipment operator.  The Board accordingly finds that the provisions of 38 U.S.C.A. § 1154 (a) are for application in this case, and the Veteran's statements regarding having had low back problems during military service are credible, competent, and consistent with the circumstances of his military service and establish that he indeed suffered low back problems in service.  38 U.S.C.A. § 1154(a). 

Thus, the crux of the claim turns on Shedden element number three (3), nexus to military service.  There are VA and private opinions that are supportive of and against the claim. 

An October 2008 report, prepared by Dr. G. G. (and co-signed by Dr. W. T.) of King's Daughters Hospital, reflects that the Veteran reported that he had developed low back pain while serving in the military as a heavy equipment operator.  He indicated that he experienced intermittent low back pain with associated stiffness difficulty in bending and stooping from time to time that had increased over the previous two (2) years.  Dr. G. G. noted that the Veteran had undergone three post-service (3) low back surgeries.  After a physical examination of the spine, Dr. G. G. diagnosed the Veteran with mechanical low back pain with referred pain down the legs and difficulties in moving bending stooping turning and twisting associated with multilevel degenerative disc disease facet arthropathy with underlying status post L4-L5 laminectomy and discectomy times three (3).  Dr. G. G. opined, "This gentleman served in Vietnam as heavy equipment operator.  He claims he injured his lower back while he was there.  He underwent surgery in 1978 twice and 1983 for lumbar disc problems at L4-L5 .  Natural history is to evolve to have degenerative disc disease and facet arthropathy and perhaps spinal stenosis."  (See October 2008 opinion, prepared by Dr. G. G. (and co-signed by Dr. W. T.) of King's Daughters Hospital).  The Board finds Dr. G. G.'s opinion to be of probative value in adjudicating the claim for service connection for a low back disability because it is consistent with the Board's finding that the Veteran's statements that he had low back problems during military service and that he did not seek any treatment therein to be credible and consistent with his MOS as a heavy equipment operator. 

Evidence against the claim includes a May 2013 VA examiner's opinion.  During the examination, the Veteran maintained that his duties as a heavy equipment operator during miliary service required him to jump off equipment on a daily basis.  The Veteran related that he had low back problems prior to service discharge, but that he never sought treatment.  After a physical evaluation of the low back, the VA examiner diagnosed the Veteran with degenerative disc disease and lumbar spinal stenosis.  The examiner opined that it was less likely than not that the Veterans low back disorder was related to military service.  The VA examiner reasoned that there was no medical evidence that the Veteran had suffered any back injury or complained of back pain during active duty.  The VA examiner noted that the Veteran reported having undergone three (3) low back surgeries in the period from 1979 to 1985.  Thus, the VA examiner determined that while low back surgical scars were present, documentation regarding the claim was absent.  (See May 2013 VA Back Disability Benefits Questionnaire and opinion).  

The Board finds the May 2013 VA examiner's opinion to be of diminished probative value in adjudicating the claim for service connection for a low back disability because it is based, in part, on an absence of the Veteran having had low back problems during service.  

Thus, as each of the above-reference VA opinions are of reduced probative value in adjudicating the claim for service connection for a bilateral hearing loss disability for the reasons stated above, the Board is left with Dr. G. G.'s October 208 favorable opinion and the Veteran's consistent and credible contentions as to having had low back problems as a result of duties performed as a heavy duty equipment operator during service.  Consequently, the Board finds that the competent and credible medical evidence of record supports the Veteran's claim for service connection for a low back disability, diagnosed as diagnosed as multilevel degenerative disc disease with facet arthropathy and lumbar spinal stenosis.  

The evidence in this case is at least in equipoise with regard to the cause of the Veteran's current low back disability.  Accordingly, service connection is warranted for the Veteran's low back disability, diagnosed as multilevel degenerative disc disease with facet arthropathy and lumbar spinal stenosis, is granted. 

b.) Bilateral Hearing Loss Disability

The Veteran seeks service connection for a bilateral hearing loss disability.  He contends that his current hearing loss is the result of in-service acoustic trauma from having worked around aircraft and heavy machinery as a heavy equipment operator.  The Veteran also maintains that he had post-service employment in the "oil fields".  He contends that he did not wear hearing protection during or after military service.  (See September 2003 VA Audio examination and May 2009 DRO Informal Hearing Conference Report).  

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the outset, the Board notes that the Veteran had in-service audiological evaluations in December 1963 and October 1966 and at which time auditory thresholds were recorded.  The Board's policy, as it pertains audiological evaluations conducted prior to January 1, 1967, such as in this case, is to assume that they were conducted using the American Standards Association (ASA) units. As it relates to VA examinations and VA records, audiological reports were routinely converted from Standards Organization-American National Standards Institute (ISO-ANSI) results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  Essentially, that means adding 10 decibels from 1000-3000 Hertz, 15 decibels at 500 Hertz and 5 decibels at 4000 Hertz.

At the outset, the Board notes that Shedden element number one (1), evidence of a current disability, has been met.  The Veteran has a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385 as shown on a September 2003 VA audio examination.  In this regard, the September 2003 VA examination report shows pure tone thresholds of 60 or greater at 2000-4000 Hertz in both ears.  (See September 2003 VA Audio examination report).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (requirement of a current disability satisfied when claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim).

Concerning Shedden element number two (2), and after converting the values (reported in ASA units) for auditory thresholds in the December 1963 and October 1966 service pre-enlistment and discharge examinations, respectively, to the new standard (ISO-ANSI units), the Veteran did not have hearing loss for VA purposes during either examination (testing was not performed at 3000 Hertz during the October 1966 audiological evaluation).  See McKinney v. McDonald, 28 Vet. App. 15 ( 2016) (holding that where a veteran's hearing loss did not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, the veteran is entitled to the presumption of soundness).  In addition, the October 1996 service separation examination report reflects that the Veteran's ears were evaluated as normal.  On an accompanying Report of Medical History, the Veteran denied having had hearing loss.  

Notwithstanding the foregoing, the Veteran has consistently maintained throughout the appeal that his bilateral hearing loss is the result of having been exposed to acoustic trauma from having worked with heavy machinery and close to the flight line in the RVN as a heavy equipment operator without having worn hearing protection.  (See September 2003 VA Audio examination report and May 2009 DRO Informal Conference Hearing report).   The Veteran's DD-214 shows that his MOS was a heavy equipment operator.  The Board accordingly finds the Veteran's contention that he was exposed to acoustic trauma from having worked around loud machinery to be consistent with the circumstances of his military service and, as a result, he suffered acoustic trauma therein and Shedden element number two (2), evidence of in-service injury, has been met.  See 38 U.S.C.A. § 1154 (a).   

Therefore, the crux of the claim for service connection for a bilateral hearing loss disability hinges on Shedden element number three (3), evidence of a nexus to military service between the Veteran's bilateral hearing loss disability for VA compensation purposes and his confirmed in-service acoustic trauma.  Id. 

There are private and VA examiners' opinions that are supportive of and against the claim, respectively. 

Evidence in support of the claim includes an October 2008 opinion, prepared by G. G., MD and co-signed by Dr. W. T. of King's Daughters Hospital.  During that examination, the Veteran gave a history of having had hearing loss after having served in the RVN.  Dr. G. G. also noted that he had worked during and after service as a heavy equipment operator and in the oil field service, respectively.  Dr. G. G. diagnosed the Veteran, in part, with bilateral sensorineural deafness.  Dr. G. G. opined, in part, that loss of hearing was usually caused by exposure to noise and that people who worked with heavy equipment without earplugs or protective devices were known to develop sensorineural deafness secondary to cochlear dysfunction.  The Board notes that Dr. G. G. did not specifically attribute the Veteran's reported symptoms to military noise exposure or civilian noise exposure.  She did not review the Veteran's service treatment records nor did she perform an audiogram during her evaluation.  Thus, for these reasons, the Board finds Dr. G. G's October 2008 opinion to be of reduced probative value in evaluating the Veteran's claim for service connection for a bilateral hearing loss disability. 

Evidence against the claims includes, in part, VA examiners' September 2003 and March 2013 opinions.  After a recitation of the Veteran's service and post-service noise exposure history, which is consistent with that previously reported herein, along with audiological evaluations and a review of Dr. G. G's (co-signed by Dr. W. T.) favorable October 2008 opinion (March 2013 VA examiner), the September 2003 and March 2013 VA examiners each concluded that it was less likely than not that the Veteran's bilateral hearing loss for VA compensation purposes was related to his period of military service, but more likely related to his civilian occupational noise exposure.  (See September 2003 VA Audio examination report and March 2013 Audio Disability Benefits Questionnaire (DBQ)).  The VA examiners reasoned, in part, that because there was no hearing loss at service separation, a nexus to military service could not be established.  

The Board finds the September 2003 and March 2013 VA examiners' opinions to be of reduced probative value in adjudicating the claim for service connection for a bilateral hearing loss disability because they were each based, in part, on an absence of hearing loss at service separation and did not provide any reason why the Veteran's in-service acoustic trauma was not a source of his current bilateral hearing loss.  The Board points out that the September 2003 and March 2013 VA audiological examiners each conceded that the Veteran had noise exposure during service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to establish when a measured hearing loss is...a 'disability' for which compensation may be paid, provided that the requirements for service connection are otherwise met..."). Further, in Hensley, the Court indicated that a veteran need not have met the requirements of 38 C.F.R. § 3.385 while in service, only presently.  Hensley, 5 Vet.App. at 158-59.  See also, Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Thus, as the VA audiologists' September 2003 and March 2013 VA opinions were based, in part, on inaccurate premises, they are of reduced probative value in adjudicating the claim for service connection for a bilateral hearing loss disability.  

Other evidence against the claim includes a July 2016 VA audiologist's opinion, which was provided after a review of the Veteran's service treatment records and the above-referenced VA and private opinions.  The July 2016 VA audiologist concluded with the September 2003 and March 2013 VA examiners' that the Veteran's bilateral hearing loss disability was not etiologically related to his period of military service, but to his post-service civilian occupational noise exposure.  The VA audiologist discounted Dr. W. T.'s October 2008 favorable opinion because he did not specifically attribute the Veteran's reported symptoms to military noise exposure or civilian noise exposure.  The VA audiologist did not, however, discount the VA opinions, which, as noted above, were each based, in part, on the absence of hearing loss at service separation and did not provide any reason why the Veteran's in-service acoustic trauma was not a source of his current bilateral hearing loss.  Thus, for this reason, the Board finds the July 2016 VA audiologist's opinion to be of reduced probative value in evaluating the Veteran's claim for service connection for a bilateral hearing loss disability. 

Thus, as each of the above-reference VA opinions are of reduced probative value in adjudicating the claim for service connection for a bilateral hearing loss disability for the reasons state above, the Board is left with the Veteran's consistent and credible contentions, provided during the examinations, written statements and May 2009 informal hearing conference, that the in-service acoustic trauma caused his bilateral hearing loss disability and that it has continued until the present time.  See Layno v. Brown, 6 Vet.App. 46 (1994).  Moreover, the Board finds that the VA audiologists' opinions regarding hearing loss were apparently based, in part, on an erroneous assumption that service connection for this condition required a documentary showing of hearing loss in service and/or at separation.  The Veteran is also competent to observe the presence of hearing loss during and after his service and the Board finds his account of in-service onset of hearing loss to be additional probative evidence in support of his claim for service connection for a bilateral hearing loss disability.  The Veteran's statements as to his symptoms and experience additionally support a finding of both chronicity and continuing disability.  Consequently, the competent and credible medical evidence of record supports the Veteran's claim for service connection for a bilateral hearing loss disability.

The evidence in this case is at least in equipoise with regard to the cause of the Veteran's current bilateral hearing loss disability.  Accordingly, service connection is warranted for the Veteran's bilateral hearing loss disability.


ORDER

Service connection for a low back disability, diagnosed as multilevel degenerative disc disease with facet arthropathy and lumbar spinal stenosis, is granted. 

Service connection for a bilateral hearing loss disability is granted. 


REMAND

The Board finds that prior to further appellate review of the claims for service connection orthopedic disabilities of the BLE and BUE disorders and PN of the BLE, each to include as secondary to the service-connected low back disability and AO (PN of the BLE), as well as the claims for service connection for removal of a an osteophyte of the right metatarsophalangeal joint of the hallux (originally claimed as a ganglion cyst of the right foot); and, a disability manifested by sleep disturbance, to include sleep apnea, to include as secondary to PTSD, additional substantive development is necessary.  Specifically, to schedule the Veteran for a VA examination to determine the nature and etiology of any orthopedic disorder of the BLE and BUE and PN of the BLE to the service-connected low back disability, diagnosed as diagnosed as multilevel degenerative disc disease with facet arthropathy and lumbar spinal stenosis.  A remand is also required to schedule the Veteran for VA examinations to determine the etiology of his osteophyte on the right metatarsophalangeal joint of the hallux (originally claimed as a ganglion cyst of the right foot) and disability manifested by sleep disturbance, to include as secondary to PTSD. The Board will discuss each reason for remand separately below. 

i) Orthopedic Disabilities of the BUE and BLE and PN of the BLE

The Veteran has asserted that his orthopedic disabilities of the BLE and BUE, as well as his PN of the BLE, are secondary to his service-connected low back disability.  Given the award of service connection for a low back disability herein, the Board finds that the Veteran should be afforded VA examinations to determine whether his diagnosed orthopedic disorders of the BLE and BUE, as well as his PN of the BLE, are proximately due to, the result of or aggravated by his now service-connected low back disability.  See 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet.App. 439 (1995).

ii) Removal of an osteophyte on the right metatarsophalangeal joint of the hallux 

The Veteran seeks service connection for removal of an osteophyte on the right metatarsophalangeal joint of the hallux.  He contends that he developed a ganglion cyst foot after he dropped a heavy object on his right foot during service that caused a bone chip.  He maintains that he did not seek any treatment for his right foot during service.  (See May 2009 Decision Review Officer's Informal Conference Hearing Report).  

The Veteran's service treatment records, to include an October 1966 service separation examination report, are devoid of any subjective complaints or clinical findings referable to the right foot.  The Veteran's feet were evaluated as "normal" at service discharge.  On an accompanying Report of Medical History, the Veteran denied having had foot trouble.  Notwithstanding the foregoing, the Veteran's DD 214 reflects that his MOS was a heavy equipment operator.  The Board accordingly finds that the provisions of 38 U.S.C.A. § 1154 (a) are for application in this case, and the Veteran's statements regarding him having dropped a piece of equipment onto his right foot to be credible, competent, and consistent with the circumstances of his military service as a heavy equipment operator.  38 U.S.C.A. § 1154(a). 

The post-service-evidence of record reflects that in May 2005, the Veteran had an osteophyte on the right metatarsophalangeal joint of the hallux excised.  The Board notes that a May 2013 VA examiner concluded that the mention of a cyst on the Veteran foot was related to the hallux valgus and not a cyst.  (See May 2013 VA examinations and opinions at page (pg.) 54)).  In rendering this conclusion statement, it does not appear that the May 2013 VA examiner considered the Veteran's credible statement that he had dropped a heavy piece of equipment onto his right foot during military service as a possible cause of the removal of an osteophyte on the right metatarsal phalangeal joint of the hallux.  Thus, the Board finds that an additional VA opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

iii) Disability manifested by sleep disturbance, to include sleep apnea, to include as secondary to PTSD. 

The Veteran seeks service connection for a disability manifested by sleep disturbance, to include sleep apnea, to include as secondary to PTSD. 

A March 2001 VA sleep study reflects that the Veteran had snoring of a moderate intensity.  There was no significant evidence of obstructive sleep apnea.  (See March 2001 VA sleep study report).  During a September 2010 VA PTSD examination, the Veteran indicated that he had trouble falling and staying asleep, in part, due to nightmares.  The VA examiner noted that the Veteran had sleep impairment; he had difficulty falling asleep.  (See September 2010 VA PTSD examination report).   Subsequent to the September 2010 VA PTSD examination, the Veteran was granted service connection for PTSD but both the examination and opinion establishing PTSD are silent as to whether sleep issues are a symptom of PTSD or if PTSD aggravated any sleep condition. 

In May 2013, a VA examiner opined that the Veteran did not have sleep apnea during service; that the criteria for sleep apnea were not met during a VA sleep study, conducted in 2000; that he had not been re-tested for sleep apnea since 2000; and, that no provider had diagnosed sleep apnea since that time.  The May 2013 VA examiner concluded that the Veteran had been diagnosed with PTSD in 2010, however, there was no literature that supported the claim that sleep apnea was worsened or aggravated by PTSD.  (See May 2013 VA examinations and opinions at pg. 63). 

A November 2016 VA treatment report reflects that the Veteran's active medical history included sleep disturbance.  (See VA treatment reports, dated from August 1996 to December 2016, labeled as "CAPRI" and received into the Veteran's Veterans Benefits Management System (VBMS) electronic record on February 7, 2017).  

As the record raises the possibility of a sleep issue, other than sleep apnea (disability manifested by sleep disturbances), as well as the possibility that the Veteran's sleep issue may be related to his service-connected PTSD, the Board finds that another VA examination and opinion are required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for appropriate examinations by qualified examiners to determine the etiology of his diagnosed orthopedic disabilities of the BLE and BLE and PN of the BLE. The following considerations will govern the examinations:
The Veteran's VBMS and Virtual VA electronic records, and a copy of this remand, must be reviewed by the examiners, who must acknowledge receipt and review of these materials in his or her examination report generated as a result of this remand.  All necessary tests and studies should be conducted.  The examiner must respond to the following questions/directives and provide a full statement of the basis for all conclusions reached as it relates to his or her respective disability:

a.) Is it at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed orthopedic disability of the bilateral upper extremity, bilateral lower extremity and/or peripheral neuropathy of the bilateral lower extremities had their onset during active military service, to include his duties as a heavy equipment operator?

The examiner is hereby advised that the Board finds the Veteran's reports of having lifted and moved heavy equipment during service to be consistent with the circumstances of his MOS as a construction equipment operator and statement that he did not seek treatment for his bilateral upper and lower extremities during military service. 

b.) If any diagnosed orthopedic disability (ies) of the bilateral upper extremity and bilateral lower extremity and peripheral neuropathy of the bilateral lower extremities did not have their onset during military service and are not etiologically related thereto, is it at least as likely as not (i.e., 50 percent probability or greater) that they were caused or aggravated (permanently worsened) by the now service-connected low back disability?

If the examiner determines that there is aggravation of any diagnosed orthopedic disability of the bilateral upper extremity and bilateral lower extremity and peripheral neuropathy of the bilateral lower extremities found on examination, he or she should provide an assessment, if possible, of the baseline level of impairment of the disability prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond its baseline level imposed by the service-connected lumbar spine disability.

The examiners should provide reasons for the opinions that take into account relevant evidence.  If an examiner cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, whether the inability is due to the limits of the examiner's knowledge or the limits of medical knowledge in general, or whether there is additional evidence that would permit the needed opinion to be provided.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his removal of an osteophyte on the right metatarsophalangeal joint of the hallux.  The examiner must review the electronic record and should note that review in the report.  Any tests and studies deemed necessary by the examiner should be conducted and all findings should be reported in detail. A complete rationale for any opinion expressed should be provided.  The examiner should consider any lay evidence of continuity of symptomatology since service. 

The examiner should provide an opinion to the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's May 2005 removal of an osteophyte on the right metatarsophalangeal joint of the hallux had its onset in service, or is otherwise related to any incident of service?  

The examiner is hereby advised that the Board finds the Veteran's reports of having dropped a piece of heavy equipment on his right foot to be consistent with the circumstances with his MOS as a construction equipment operator and statement that he did not seek treatment for his right foot during military service. 

The examiner should provide reasons for the opinions that take into account relevant evidence.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, whether the inability is due to the limits of the examiner's knowledge or the limits of medical knowledge in general, or whether there is additional evidence that would permit the needed opinion to be provided.

3.  Schedule the Veteran for a VA examination in connection with his claim for service connection for a disability manifested by sleep disturbance, to include sleep apnea, to include as secondary to PTSD.  The Veteran's electronic record and copies of all pertinent records must be reviewed by the examiner in conjunction with the examination.  The examiner must review the electronic record and should note that review in the report.  Any tests and studies deemed necessary by the examiner should be conducted and all findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  The examiner should consider any lay evidence of continuity of symptomatology since service. 

The examiner should provide an opinion to the following questions:

a.) Identify and diagnose any existing sleep disorder.  If no sleep disorder is diagnosed, indicate whether any reported sleep disturbance is a symptom of the Veteran's service-connected PTSD.

b.) Is it at least as likely as not that any currently diagnosed sleep disorder is due to the Veteran's active service? 

c.) If not, is it at least as likely as not that any currently diagnosed sleep disorder is caused or aggravated by service-connected PTSD?

A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.  If the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

4.  Readjudicate the issues of entitlement to orthopedic disabilities of the BUE and BLE and peripheral neuropathy of the BLE, each to include as secondary to the low back disability and AO exposure (PN of the BLE); entitlement to service connection for removal of an osteophyte on the right metatarsophalangeal joint of the hallux (originally claimed as a ganglion cyst of the right foot); and entitlement to service connection for a disability manifested by sleep disturbance, to include sleep apnea, to include as secondary PTSD. 

If any benefit sought on appeal is denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


